Citation Nr: 1721286	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-25 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with depression and alcohol dependence.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran had active service from November 2002 to August 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  During the pendency of the claim, the Veteran relocated to Idaho. As such, the current jurisdiction lies with VA RO in Boise, Idaho.

In a June 21, 2010, Substantive Appeal (VA Form 9), the Veteran requested a videoconference hearing before a Member of the Board in connection with his claim.  In August 2010, the Veteran's representative submitted a statement that the Veteran's hearing request be withdrawn in this matter and requested the case be forwarded to the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C F R § 20.704(e).

The Board remanded this issue in December 2013.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's PTSD, depression, and alcohol dependence results in occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, avoidance, nightmares, exaggerated startle response, loss of interest, and GAF scores ranging from 43 to 65.


CONCLUSION OF LAW

The criteria for establishing a rating in excess of 50 percent for PTSD, depression, and alcohol abuse in partial remission have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  There is nothing to suggest that there are additional, potentially relevant records that could be obtained.

Also, the Veteran was afforded VA examinations in June 2009 and July 2013.  An addendum opinion was obtained in February 2017.  The Board finds the examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided the opportunity to be reexamined in February 2017 but failed to respond to communications regarding the scheduled examination.  As such, the Board finds that the medical evidence as a whole is adequate and that it is fully informed; thus, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

Symptoms listed serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The Diagnostic and Statistical Manual of Mental Disorders (DSM) was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This update recommends that Global Assessment of Functioning (GAF) scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, this appeal was certified in 2013; therefore, the nomenclature employed in the rating formula is based upon the DSM-IV.  See 38 C.F.R. § 4.130.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy or tardiness to work); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

When evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. See 38 C.F.R. § 4.126(b).

The Veteran asserts the symptoms of his disability warrant a rating no less than 70 percent.  He cites a GAF of 43 and social impairments and an inability to maintain relationships to show that his PTSD more closely approximates at least a 70 percent rating for the period on appeal.

Vet Center and VA treatment records dated through January 2016 show that the Veteran was repeatedly noted as alert and oriented to person, time, and place with memory and concentration grossly intact and logical and goal oriented thought processes.  Further, the Veteran repeatedly denied suicidal or homicidal ideations, delusions, and auditory and visual hallucinations.  The Veteran reported nightmares and intrusive thoughts, depression, irritability, occasional anxiety, and poor sleep.

In June 2009 a VA examiner noted that the Veteran's symptoms of PTSD also included problems with memory and concentration, flashbacks and a strong startle response to loud noises exacerbated by his pattern of alcohol abuse.  The examiner assigned the Veteran a GAF of 43 and noted that he had difficulty establishing and maintaining social relationships that involve any level of intimacy and commitment.  He also noted that the Veteran was in school and had no problems with attendance and that the Veteran had been involved with his girlfriend for a year and a half.

The Veteran's counselors consistently assigned the Veteran GAF scores of 60 and 65 during mental status examinations from 2007 to 2010.  The Veteran reported getting along well with his family, continued school and his relationship with his girlfriend, and began to drink less frequently and in smaller amounts.  A February 2011 evaluation stated that the Veteran's "primary active problems [were] related to mild cognitive impairment related to PTSD and sleep disorder."  In September 2011, the Veteran reported that he had stopped anti-depressants and was hypervigilant in certain situations. His relationship with his girlfriend continued, and he wished to focus on his learning disabilities.  GAF scores were 58 in February 2012 and 61 in March 2013.  Upon transfer to another VAMC in March 2013, it was noted that PTSD treatment had been tried and failed, and the Veteran's care had focused only on ADHD medication management.

A July 2013 VA examiner assigned the Veteran a GAF score of 51 and stated that the Veteran had occupational and social impairment with reduced reliability and productivity, due to such symptoms as mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran broke up with his girlfriend of six years in November 2010 and moved to Idaho to be near his sister after backpacking across several states with a Marine buddy.  He talked to his parents monthly and had worked as a caterer for about a year.  The Veteran reported difficulty getting to work on time and being supportive of others; he also reported a tendency to withdraw when in a "bad mood."  He planned to improve his GPA so that he could go to nursing school.

In February 2017, a VA examiner opined that, with a reasonable degree of medical certainty, the Veteran continued to have PTSD, and there had been no significant change to the extent of his occupational or social adjustment.  Records reviewed showed the Veteran continued to have a normal relationship with his parents, was in the final stages of his nursing program and maintaining a good GPA, and had completed a successful nursing internship.  At a mental health status exam in September 2016, the Veteran denied anxiety, depression, mood swings, irritability, nightmares, flashbacks, loss of appetite, and insomnia.  He reported that his mental health was well but issues initiating sleep still existed.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 50 percent is not warranted. 

Throughout the appeal period, the Veteran's PTSD, depression, and alcohol dependence resulted in occupational and social impairment with reduced reliability and productivity.  Though the Veteran struggled with chronic sleep impairment and establishing and maintaining social relationships, the Board notes that he attended school and maintained a higher than average GPA- working full-time while also attending classes at one point; was involved in a romantic relationship that lasted six years; and developed appropriate work and school relationships that allowed him to complete a nursing internship.

The Board also notes the assigned GAF scores range from 43 to 65. While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 50 percent disability rating. The Board further notes GAF scores assigned by VA examiners of 43 in June 2009 and 51 in July 2013.  However, the Board finds these scores to be outliers and not in keeping with the remainder of the Veteran's medical record and notes that in June 2009 the Veteran was assigned a GAF score of 65; and in February 2013 he was assigned a GAF score of 60 which are consistent with his scores throughout.

Moreover, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

The Board recognizes that the Veteran believes he is entitled to a higher rating. However, the true extent of impairment due to PTSD cannot be determined based on GAF scores and social impairment alone.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the Veteran's treatment records and the February 2017 examiner's findings in regard to the type and degree of impairment of the Veteran's service connected condition.
The preponderance of the evidence is against the assignment of a higher rating for the Veteran's service-connected PTSD.  The findings needed for a higher evaluation were not demonstrated.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


